Chesteb, J.:
The appellant insists that in the judgment appealed from, the learned trial- court has overlooked the Federal question involved, . and has in effect refused the full faith and credit to the judgment and proceedings of the Connecticut court which is required by the Federal Constitution (Art. 4, § 1). He relies in support of this contention upon the case of Harris v. Balk (198 U. S. 215). That was a case where a citizen of North Carolina who. owed money to another citizen of that State w'as, while temporarily in the State of Maryland, garnisheed by a creditor of the man to whom lié owed money.' Judgment was duly entered according to the Maryland practice, and paid. Thereafter the garnishee was sued in North Carolina by the original creditor, and set up in'defense the garnishee judgment and payment, but the North Carolina court held that as the situs of the debt was in North Carolina, the Maryland judgment was not a bar and awarded judgment against him. This was held by the United States Supreme Court in the case cited to be error and the' judgment was reversed.
In that case it was Contended that the Maryland court had no .jurisdiction to award the judgnient of condemnation, because at the time of the service of process on the garnishee therein he was only temporarily in that State and that the situs of the debt due from the garnishee was in North- Carolina .and not in Maryland. It was held that attachment is the creature of the. local law and that *97a judgment against a garnishee, properly obtained according to the law of the State where the writ issues, and paid, must, under the full faith and credit clause of the Federal Constitution, be recognized as a payment of the original debt, by the courts of another State, in an action brought against the garnishee by the original creditor.
That authority, it seems to us, would be conclusive on the question involved here in favor of the appellant if the judgment relied upon by him was valid in the State of Connecticut. But the appellant’s difficulty lies in the fact that such judgment is not a valid one under the law of that State as construed by its highest court and was ren- . dered without jurisdiction. While under the statute of Connecticut it is provided that a debt due to a debtor may be garnisheed in that State, the Supreme Court of that State has decided that this statute refers simply to debts owed by residents of Connecticut.. In Green v. Farmers & Citizens' Bank (25 Conn. 452) it is held that.: “ Service of a process of foreign attachment on a person temporarily within the State at the time of such service, but residing without the State,' is not effectual as an attachment under the,statute with regard to foreign attachments of a debt due from him to the defendant in the suit.” In that case the court said in its opinion:
“ The plaintiff claims that his case is within the letter and spirit of our statute in rfespect to foreign attachments. That statute provides that * whenever the goods or effects of a debtor are concealed in the hands of his attorney, agent, factor or trustee, so that they can not be found to be attached, or where debts are due from any person to a debtor, any creditor may bring his action against such" debtor,’ &c. Bev. Stat„ tit. i., sec. 229. This language, construed without any limitation to the meaning of the words, is undoubtedly comprehensive enough to cover the claim made by the plaintiff. But it appears to us very apparent that such was not the meaning of the Legislature. The Legislature were providing for the attachment of property concealed in the hands of residents or citizens of the State, and of debts due from such residents or citizens, and not of non-residents. Property in the hands of our own citizens, and debts due from them are within the jurisdiction of the Legislature ; but property in the hands of non-residents and debts due from them are not; and the Legislature must be supposed to have intended to *98make a law that could be executed, and not one which would be inoperative. : It is not to be presumed that a party residing out of the State, who lias the property of a debtor concealed in.his hands,, will voluntarily bring it here, in order that it may be taken and appropriated in payment of the owner’s debts; and if he does not, any judgment against it here is entirely nugatory,, as rio process of our'courts can reach either the trustee or the property in his hands; and it is quite certain that our Legislature would not attempt that which they so obviously have no power to accomplish. Again,, our Legislature did not intend, in a matter of this sort, that the jurisdiction of our courts should depend upon the will of the garnishee in coming here, in order to give the courts jurisdiction over them ; much less that it'should depend upon the vigilance of' a creditor, in being' able .to find him here transiently, and get a process served upon him before his departure from the State.”
The statute tinder which that case. was decided' is substantially the same as the statute under which the attachment in question was obtained.* The-same, principle is held in Williams Co. v. Mairs (72 Conn. 430). This defendant, then, cannot answer to an action for a debt otherwise admitted, that he has paid it upon a void judgment in another State garnislieeing that debt.
The judgment^ therefore, should be affirmed, with costs. .
Judgment unanimously affirmed, with costs.

 See Gen. Stat. Conn. (Rev. 1902) § 880. See, also, N. Y. Supr. Ct. Cas. & Briefs (N. Y. St. Law Lib.), Vol. 6686, No. 7, p. 35 et seq.— [Rep.